Case: 17-12027   Date Filed: 10/19/2017   Page: 1 of 6


                                                      [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 17-12027
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 4:17-cv-00134-MW-CAS



RANDALL LAMONT ROLLE,

                                                         Plaintiff-Appellant,

                                    versus

EMILY GLENN,
Probation Officer,
SHERRI WEST,
Supervisor,
ROBERT COX,
Supervisor,
MICHAEL MCNAMARA,
Attorney,
LACEY KANTOR,
Attorney, et al.,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Northern District of Florida
                   ________________________

                          (October 19, 2017)
                Case: 17-12027       Date Filed: 10/19/2017       Page: 2 of 6


Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

       Randall Lamont Rolle, a Florida prisoner proceeding pro se 1, appeals the

district court’s sua sponte dismissal of his 42 U.S.C. § 1983 action for failure to

state a claim under 28 U.S.C. § 1915A, as an abuse of the legal process, and

pursuant to the Younger 2 abstention doctrine. On appeal, Rolle argues that the

district court abused its discretion by failing to address his claims against the three

probation officers named in his suit, asserting that they were liable under § 1983

because they filed false statements concerning Rolle’s alleged violations of the

terms of his community control in order to procure his arrest. Rolle further argues

that the district court erred in determining that three Florida state judges were

entitled to immunity in his case because judicial immunity does not apply where

they acted without jurisdiction. Similarly, he argues that the assistant state

attorneys named in his suit were not entitled to prosecutorial immunity because

they lacked legal authority in the county where Rolle’s alleged violations of

probation/community control occurred. Finally, he argues that the three public

1
  “Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys and
will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th
Cir. 1998) (per curiam). However, a party abandons all issues on appeal that he does not plainly
and prominently raise in his brief. United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir.
2003). Where a district court’s judgment is based on multiple, independent grounds, and an
appellant fails to challenge on appeal one of the grounds, he is “deemed to have abandoned any
challenge of that ground, and it follows that the judgment is due to be affirmed.” Sapuppo v.
Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).
2
  Younger v. Harris, 401 U.S. 37, 43, 91 S. Ct. 746, 750 (1971).
                                               2
                Case: 17-12027        Date Filed: 10/19/2017       Page: 3 of 6


defenders named in the case were state actors for purposes of a § 1983 suit because

they conspired with the government to deny him his rights. 3 After careful review,

we affirm.

       We review de novo the district court’s sua sponte dismissal of a complaint

for failure to state a claim under 28 U.S.C. § 1915A, “taking the allegations in the

complaint as true.” Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). We

review dismissals for abuse of the judicial process for abuse of discretion. See

Moon v. Newsome, 863 F.2d 835, 837–38 (11th Cir. 1989). Additionally, we

review the district court’s application of the Younger abstention doctrine for abuse

of discretion. See Green v. Jefferson Cty. Comm’n, 563 F.3d 1243, 1251 (11th Cir.

2009).

       Here, Rolle makes no argument on appeal regarding the district court’s

determinations that (1) Rolle’s repeated filings of the same or similar claims in the

district court amounted to an abuse of the judicial process; and that (2) Rolle’s

complaint was barred by the Younger abstention doctrine because a related case

was still pending in state court. Because Rolle makes no argument as to the district

court’s dismissal on these bases, they are abandoned, and we may affirm on those

grounds. See Sapuppo, 739 F.3d at 680; Jernigan, 341 F.3d at 1283 n.8.
3
 In addition to his initial brief, Rolle filed a motion for an injunction and a motion to amend his
district court complaint with our court. He now moves to disregard the initial brief and those two
motions, and to grant him leave to file an amended brief, in order to correct citations, and an
amended motion for an injunction. He also has filed an amended brief, an amended motion for
an injunction, and a new motion to amend his district court complaint.
                                                3
                 Case: 17-12027        Date Filed: 10/19/2017        Page: 4 of 6


       Nevertheless, Rolle also fails to demonstrate that the district court erred by

dismissing the complaint for failure to state a claim under 28 U.S.C. § 1915A. 4 As

the district court noted, many of Rolle’s arguments concern state criminal

proceedings dating as far back as 2002, and thus, to the extent his claims are based

on alleged violations of his rights that occurred more than four years prior to

Rolle’s initiation of this case, they are barred by Florida’s four-year statute of

limitations for personal injury claims. See Henyard v. Sec’y, Dept’t of Corr., 543

F.3d 644, 647 (2008) (per curiam) (stating that “a § 1983 action brought in Florida

is governed by Florida’s four-year personal injury statute of limitations”).

       The district court also properly determined that the judges and prosecutors

named in the suit are immune from liability. See Rivera v. Leal, 359 F.3d 1350,

1353 (11th Cir. 2004) (explaining that prosecutors are entitled to absolute

immunity for their acts or omissions taken in the course of initiating a

prosecution); Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (per curiam)

(“Judges are entitled to absolute judicial immunity from damages for those acts

taken while they are acting in their judicial capacity unless they acted in the clear

absence of all jurisdiction.”) (internal quotation marks omitted).



4
  28 U.S.C. § 1915A provides that the district court “shall review . . . a complaint in a civil action
in which a prisoner seeks redress from a governmental entity or officer or employee of a
government entity” either before docketing or as soon as practicable after docketing, and shall
dismiss the complaint if, inter alia, it “fails to state a claim upon which relief could be granted.”
See 28 U.S.C. § 1915A(a), (b)(1).
                                                  4
               Case: 17-12027     Date Filed: 10/19/2017    Page: 5 of 6


      Further, the district court properly determined, as to the public defenders,

that they are not liable because they are not state actors for purposes of § 1983.

See Polk Cty. v. Dodson, 454 U.S. 312, 325, 102 S. Ct. 445, 453 (1981) (holding

that a public defender does not act under color of state law, as required under

§ 1983, when he performs a lawyer’s traditional function by acting as defense

counsel in a criminal proceeding).

      Finally, Rolle failed to allege sufficient facts to plausibly show that any of

the probation officers named in his complaint deprived him of a federal right. See

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (stating that a

complaint does not need “detailed factual allegations” but it requires more than

“labels and conclusions,” “a formulaic recitation of the elements of a cause of

action,” and “naked assertions devoid of further factual enhancement.”) (internal

quotation marks omitted); Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th

Cir. 2001) (“In order to prevail on a civil rights action under § 1983, a plaintiff

must show that he or she was deprived of a federal right by a person acting under

color of state law.”).

      Accordingly, Rolle’s motion for leave to file an amended appellate brief and

amended motion for injunction is GRANTED. Rolle’s initial motion for

injunction and motion to amend his complaint are DENIED AS MOOT. Rolle’s




                                           5
             Case: 17-12027   Date Filed: 10/19/2017   Page: 6 of 6


amended motion for injunction and his renewed motion to amend his complaint are

DENIED. The district court’s dismissal of the complaint is hereby AFFIRMED.




                                       6